Citation Nr: 1308824	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  11-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for left knee rheumatoid arthritis with synovitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active military service from December 1955 to February 1958, with subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

The Board recognizes that the Veteran's representative addressed a plethora of other issues in his February 2013 Written Brief Presentation.  However, the Board emphasizes that the claim on appeal was initially characterized by the Veteran in August 2008 as a request for "an increase in all of my service connected conditiond [sic] due to an increase in severity."  At that time, the Veteran was only service connected for left knee rheumatoid arthritis with synovitis, and that is the only issue currently developed for appellate consideration.  

As such, the issues of entitlement to service connection for gastroesophageal reflux disease (GERD), diabetes, and hypertension; entitlement to effective dates earlier than October 19, 2009, for entitlement to service connection for degenerative joint disease (DJD) of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and lateral epicondylitis of the left elbow; entitlement to increased ratings for DJD of the cervical spine, DJD of the right shoulder, DJD of the left shoulder, and lateral epicondylitis of the left elbow; and whether there was clear and unmistakable error (CUE) in a November 2002 rating decision have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks an increased evaluation for his service-connected left knee rheumatoid arthritis with synovitis, currently rated as 20 percent disabling.  The Board notes that the Veteran was last afforded a VA joints examination relevant to this disability in October 2008, nearly 5 years ago.  Although the Veteran was afforded subsequent VA joints examinations in March 2010 and January 2011, these examinations focused on the evaluation of arthritis in other joints for the purpose of determining whether service connection was warranted.  Statements made by the Veteran in his March 2011 substantive appeal as well as the April 2011 representative's statement suggest that his left knee symptomatology has worsened in severity since his October 2008 VA joints examination.  Therefore, another VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In addition, the record reflects that the Veteran has received treatment at the VA Medical Center in Tampa, Florida.  However, it does not appear as if all of these records have been associated with the claims file. On appeal, efforts should be made to obtain these treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain copies of all records of VA treatment of the Veteran at the Tampa Vet Center in Tampa, Florida.  If no records are available, such should be noted in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with the appropriate specialist to determine the extent of his service-connected left knee disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected left knee disability precludes him from engaging in substantially gainful employment.  The rationale for the opinion provided should be set forth. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

